UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of Principal Executive Offices) (Zip Code) (831) 438-8200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The number of shares outstanding of the Registrant’s Common Stock as of May3, 2010 was 43,704,663. VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements Of Operations for the three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statements Of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3.Quantitative and Qualitative Disclosures About Market Risk 15 Item4.Controls and Procedures 15 PART II — OTHER INFORMATION Item1.Legal Proceedings 15 Item1A.Risk Factors 16 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6.Exhibits 32 Signatures
